Exhibit 99.1 For further information contact Larry D. Richman President and CEO 312-683-7100 FOR IMMEDIATE RELEASE Gary Collins Named President, PrivateBank – Chicago Offices; Hugh McLean Named President, PrivateBank – Suburban Chicago Offices; and, Jay Williams Named Chief Operating Officer of PrivateBancorp, Inc. Company Finalizes Organizational Structure for Execution of Strategic Growth Plan Chicago, IL December 20, 2007 PrivateBancorp, Inc. (NASDAQ:PVTB) today announced the following executive management promotions: - Gary S. Collins, 48, has been named to the new position of Executive Managing Director and President, PrivateBank – Chicago Offices.Collins was previously vice chairman and a managing director of the The PrivateBank - Chicago. - Hugh H. McLean, 48, has been named to the new position of Executive Managing Director and President, PrivateBank – Suburban Offices.Previously, McLean was vice chairman and a managing director of The PrivateBank - Chicago. - Jay Williams, 56, chairman and chief executive officer of The PrivateBank - Wisconsin, has added the title of Chief Operating Officer of PrivateBancorp, Inc., a new position.Williams will retain his current responsibilities at The Private Bank – Wisconsin and continue to work out of the Milwaukee office. “Gary, Hugh and Jay have been instrumental in PrivateBancorp’s growth over the years.Going forward in their new leadership roles, they will continue to help the Company achieve and sustain client growth, especially in the Chicago and Milwaukee markets.I look forward to working beside them to continue to deliver PrivateBancorp’s relationship approach to banking for the benefit of our clients,” said Larry D. Richman, President and CEO, PrivateBancorp, Inc. “With these well-deserved promotions, we have finalized our organizational structure for the execution of the Company’s Strategic Growth Plan.We will continue to work as a unified team to support our clients’ goals and objectives. From PrivateBancorp’s inception in 1989, its success has been predicated upon its ability to attract, develop and retain highly talented individuals throughout the organization.Talent will continue to drive our growth moving forward,” said Richman. The Company’s new organizational structure focuses efforts through six key lines of business, each led by an Executive Managing Director who serves on PrivateBancorp’s newly formed executive committee and reports directly to Richman.The Commercial Real Estate division, led by Karen B. Case, is responsible for commercial real estate loans to real estate professionals.The National Commercial Banking divison, led by Bruce R. Hague, is responsible for the Company’s commercial banking activities outside of Illinois, including the markets served byThe PrivateBank –
